 
 
IB 
Union Calendar No. 114
112th CONGRESS 1st Session 
H. R. 966
[Report No. 112–174] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2011 
Mr. Smith of Texas introduced the following bill; which was referred to the Committee on the Judiciary 
 

July 21, 2011
Additional sponsors: Mr. Canseco, Mr. Gallegly, Mr. Calvert, and Mr. Herger


July 21, 2011
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic




A BILL 
To amend Rule 11 of the Federal Rules of Civil Procedure to improve attorney accountability, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Lawsuit Abuse Reduction Act of 2011. 
2.Attorney accountability 
(a)Sanctions under Rule 11Rule 11(c) of the Federal Rules of Civil Procedure is amended— 
(1)in paragraph (1), by striking may and inserting shall; 
(2)in paragraph (2), by striking Rule 5 and all that follows through motion. and inserting Rule 5.; and 
(3)in paragraph (4), by striking situated and all that follows through the end of the paragraph and inserting situated, and to compensate the parties that were injured by such conduct. Subject to the limitations in paragraph (5), the sanction shall consist of an order to pay to the party or parties the amount of the reasonable expenses incurred as a direct result of the violation, including reasonable attorneys’ fees and costs. The court may also impose additional appropriate sanctions, such as striking the pleadings, dismissing the suit, or other directives of a nonmonetary nature, or, if warranted for effective deterrence, an order directing payment of a penalty into the court . 
(b)Rule of ConstructionNothing in this Act shall be construed to bar or impede the assertion or development of new claims, defenses, or remedies under Federal, State, or local laws, including civil rights laws. 


1.Short titleThis Act may be cited as the Lawsuit Abuse Reduction Act of 2011.
2.Attorney accountability
(a)Sanctions under Rule 11Rule 11(c) of the Federal Rules of Civil Procedure is amended—
(1)in paragraph (1), by striking may and inserting shall;
(2)in paragraph (2), by striking Rule 5 and all that follows through motion. and inserting Rule 5.; and
(3)in paragraph (4), by striking situated and all that follows through the end of the paragraph and inserting situated, and to compensate the parties that were injured by such conduct. Subject to the limitations in paragraph (5), the sanction shall consist of an order to pay to the party or parties the amount of the reasonable expenses incurred as a direct result of the violation, including reasonable attorneys’ fees and costs. The court may also impose additional appropriate sanctions, such as striking the pleadings, dismissing the suit, or other directives of a nonmonetary nature, or, if warranted for effective deterrence, an order directing payment of a penalty into the court. .
(b)Rule of ConstructionNothing in this Act shall be construed to bar or impede the assertion or development of new claims, defenses, or remedies under Federal, State, or local laws, including civil rights laws, or under the Constitution.
 

July 21, 2011
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
